
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

[Logo]   480 S. Holly Street. Suite 5
Denver, Colorado 80246
Main: 303-316-8577
Toll Free: 800-313-2234
Fax: 303-316-9004
www.v3s.com


EMPLOYMENT AGREEMENT BETWEEN
VITACUBE SYSTEMS HOLDINGS, INC.
AND SANFORD D. GREENBERG


        This Employment Agreement ("the Agreement") between VitaCube Systems
Holdings, Inc. and Sanford D. Greenberg ("Employee") entered effective as of the
1st day of April 2004 ("Effective Date"), sets forth the terms, which shall
govern the employment of Employee with VitaCube Systems Holdings, Inc.
("Employer" or the "Company").

        1.     EMPLOYMENT.

        (a)   Employer agrees to employ Employee, and Employee agrees to be
employed by Employer, as Chief Executive Officer and President until terminated
as herein provided. The Company's Board of Directors may amend employee's job
title and description from time to time. Employee hereby accepts employment by
the Company and agrees diligently and faithfully to perform his duties pursuant
to this Agreement on a full time basis.

        (b)   Employee will devote his full business hours and energies to the
business of the Employer to accomplish all duties reasonably assigned, and will
devote his best efforts to advance the interests of the Employer. During the
term of this Agreement, without the prior approval of the Company's Board,
Employee shall not be engaged in any other business activity, whether or not
pursued for gain, profit or other pecuniary advantage, which may interfere with
his duties under this Agreement, except that Employee shall be entitled to
continue acting as a stockbroker so long as such activity does not materially
interfere with his employment by the Company.

        (c)   Employee's duties shall include: management of operations of the
Company, sales, marketing, and strategic planning for the Company, supervision
and direction of employees and other corporate officers, and all other duties
necessary to perform the foregoing responsibilities or assigned to Employee by
the Board. Employee will have the authority to perform and execute the necessary
actions to implement the operational initiatives set by the Employer acting
through its Board of Directors.

        (d)   EMPLOYEE ACKNOWLEDGES AND THE PARTIES AGREE THAT EMPLOYEE IS ONE
OF THE COMPANY'S EXECUTIVE AND MANAGEMENT PERSONNEL AND THAT THE CONFIDENTIALITY
AND NON-SOLICITATION COVENANTS AND PROVISIONS CONTAINED IN THIS AGREEMENT ARE
FULLY ENFORCEABLE AGAINST HIM.

        2.     COMPENSATION.

        (a)   Employee will receive as compensation for all responsibilities a
base salary ("Base Salary") of $150,000 per year, payable according to the
salary schedule of Employer. In addition to the Base Salary and the Plan Bonus
described below, Employee may receive a bonus in such amount as the Board of
Directors in its sole discretion shall determine.

        (b)   Employee also shall receive options (the "Options") to purchase,
at a price of $.60 per share, an aggregate of 4,000,000 shares of Employer's
common stock. The terms of the Options are set out in the form of Option
Agreement attached hereto.

        3.     DEDUCTIONS. To the extent required by law, all compensation the
Company pays Employee is subject to federal, state, and municipal withholding
requirements, any applicable occupational privilege tax and any court ordered
deductions such as garnishments. Compensation may also be reduced by deductions
the Employee authorizes for insurance, 401(k) contributions, and other similar
purposes.

        The Employee's final paycheck will be reduced by the amount of any
lawful charge or indebtedness the Employee owes the Company.

        4.     BONUSES. Employer intends to initiate an incentive executive
bonus plan (the "Plan Bonus") for all executives of the Company. Employee will
be eligible for inclusion for the Plan Bonus if and when it is instituted by the
Company, but only on the same basis as other executives may participate and as
approved by the compensation committee of the Board of Directors, or such
equivalent Board body, on this basis.

        5.     BENEFITS. Employee will be entitled to participate in any and all
benefit plans, including health insurance, provided to other senior executive
employees. In addition:

        a.     Employer shall provide Employee with an auto allowance of $1500
per month.

        b.     Employee shall be entitled to eight (8) weeks of paid vacation
each year, with such vacation to be scheduled and taken in accordance with the
Company's standard vacation policies applicable to such personnel. In addition,
Employee shall be entitled to such sick leave and holidays at full pay in
accordance with the Company's policies established and in effect from time to
time.

Employee will be entitled to the protection of any director and officer
liability insurance that the Company in its sole discretion may purchase. The
Company is not required to carry such insurance.

        6.     EXPENSES. Employee shall be promptly reimbursed for all expenses
reasonably and necessarily incurred by him in the performance of his duties
under this Agreement upon presentation of proof of such expenses in a form
acceptable to the Company. In addition, the Company shall pay the expenses
reasonably incurred by Employee in connection with a cellular telephone and a
home high-speed digital telephone/internet connection.

        7.     CONFIDENTIAL INFORMATION.

        (a)   Employee recognizes and acknowledges that he will have access to,
become acquainted with, and obtain certain confidential and proprietary
information of the Employer, and that such information constitutes valuable,
special and unique property of the Employer. Employee acknowledges and agrees
that such information shall include, but is not limited to, trade secrets,
know-how, formulas, ingredients, inventions, techniques, processes, computer
programs, schematics, data, designs, financial information, studies, supply
contracts, formulations, strategic and marketing plans and data, sales and
marketing plans, nutritional and fitness plans, and vendor and customer lists.
Employee will not disclose any of such confidential, proprietary or trade secret
information except as is necessary to perform his duties for the Employer.
Employee further agrees that he will not at any time use any of such
confidential information in competing with Employer. Employee further agrees
that he shall maintain, at all times, the Employer's confidential, proprietary
and trade secret information in a confidential manner and protect it from
disclosure to any person who is not subject to a Confidentiality Agreement with
the Employer.

        (b)   In the event of a breach or threatened breach by Employee of this
Section, or Sections 8 and 9 below, Employee agrees that irreparable harm would
come to Employer under such circumstances, and that, in such event, Employer's
remedy at law for such a breach or threatened breach would be inadequate and
that Employer shall be entitled at its election, to injunctive relief, without
the necessity of posting bond therefore, against such breach or threatened
breach and to specific performance of this Agreement, in addition to any other
remedies at law or in equity available to Employer for such breach or threatened
breach, including the recovery of damages, court costs, and attorneys' fees.

        (c)   The restrictions and obligations in the preceding subparagraph
(a) shall survive in perpetuity the termination of this Agreement and the
termination of Employee's employment by Company.

        8.     OWNERSHIP AND ASSIGNMENT OF PROPRIETARY INFORMATION. Upon
termination of Employee's employment with Employer or at Employer's request,
Employee shall promptly deliver to Employer all documents, material and property
in Employee's possession or control (such as drawings, notebooks, reports,
sketches, records, fitness and nutritional plans, computer programs, and the
like) whether delivered to Employee or made by Employee in the performance of
services for Employer, relating in any way to Employee's employment and the
business activities of Employer, and containing any data or information
whatsoever, whether or not it is confidential. Employee further agrees that
Employer is the sole owner of any formulas, information technology, processes,
or other property rights created by Employee in the performance of services for
Employer, including but not limited to, the right to use, sell, license or
otherwise transfer to exploit the formulas, information technology, processes
and other property rights and the right to make such changes in them and the
uses thereof as Employer may from time to time determine. Employee hereby
assigns to Employer, without further consideration, Employee's entire right,
title, and interest worldwide, free and clear of all encumbrances, in and to all
material, designs, and other property created for Employer by Employee pursuant
to his employment during the term of this Agreement, all of which property shall
be the sole property of Employer. Employee also agrees to cooperate with
Employer both during and after the term of performance of this Agreement, in
evidencing, maintaining, defending, obtaining and enforcing patents, trademarks,
copyrights and other protection of Employer's right to formulas, processes and
other property rights created pursuant to this Agreement. In the event Employer
is unable for any reason to secure Employee's signature to any lawful and
necessary documents required to apply for or execute any patent, trademark,
copyright or other applications with respect to any property for which such an
application may be presented (including improvements, renewals, extensions,
continuations, divisions or continuations in part thereof), Employee hereby
irrevocably designates and appoints Employer and its duly authorized officers
and agents as his agent and attorney-in-fact to act for and in his behalf and
instead of Employee, to execute and file such application and to do all
otherwise lawfully permitted acts to further the prosecution and issuance of
patents, trademarks, copyrights, and other rights with the same legal force and
effect as if executed by Employee.

        9.     RESTRICTIVE COVENANTS.

        a.     Employee agrees that during the Non-Competitive Period, as
defined below, Employee shall not, directly or indirectly, as owner, partner,
joint-venturer, stockholder, employee, broker, agent, principal, trustee,
corporate officer, director, licensor, creditor, or in any capacity whatsoever,
engage in, become financially interested in, be employed by, render any
consultation or business advice with respect to, or have any connection with any
business engaged in manufacturing, selling, marketing, developing, packaging, or
distributing of vitamins, dietary supplements or nutritional supplements or any
other product being manufactured, sold, developed, marketed or distributed by
Employer, in any geographic area where, at the time of the termination of his
employment hereunder, the business of the Employer was being conducted in any
material way. The term "Non-Competitive Period" shall mean the period commencing
on the date of his termination or resignation and ending on the later of the
date which is two (2) years after the date of termination or one (1) year after
final payment under any pay out provisions on termination.

        b.     During the Non-Competitive Period, Employee will not knowingly
(i) initiate contact to hire, or attempt to hire, any Employee of the Employer
or of any of the Employer's affiliated or subsidiary companies (if any);
(ii) assist in such hiring by any other person; or (iii) encourage any such
Employee to terminate his/her employment with the Employer or any such
subsidiaries or affiliated entities.

        c.     If any portion of the restrictions set forth in this
Section should for any reason whatsoever, be declared invalid by a court of
competent jurisdiction, the validity or enforceability of the remainder of such
restrictions shall not be adversely affected.

        d.     Employee agrees that the territorial and time limitations set
forth in this Section are reasonable and properly required for the adequate
protection of the business of the Employer. In the event any such territorial or
time limitation is deemed to be unreasonable by a court of competent
jurisdiction, Employee agrees to the reduction of the territorial or time
limitation to the areas or period which such court shall have deemed reasonable.
The restrictions in this section shall not apply if Employee is terminated
without "just cause" as herein defined.

        10.   TERMINATION. The employment relationship established herein is "at
will" and shall continue so until terminated by thirty (30) days written advance
notice to the Employer or the Employee, unless the Employee is terminated by the
Employer for "just cause." The provisions of Sections 7 through 11, 13, 15, and
17 shall remain in full force and effect following termination of Employee's
employment with Employer.

        (a)   For Cause. If the Employee is terminated for "just cause," the
Employer will give the Employee one (1) business day written advance notice. For
all purposes under this Agreement, "just cause" shall mean (i) willful failure
or unjustifiable neglect by the Employee to substantially perform his duties
hereunder after written notice to Employee and subsequent failure to perform
within five (5) business days, (ii) a willful act by the Employee which
constitutes gross misconduct, (iii) a willful breach by the Employee of a
material provision of this Agreement, or (iv) a material and willful violation
of a federal or state law or regulation applicable to the business of the
Company or its status as a public company. If Employee is terminated for just
cause, Employee will not receive any salary or bonuses not earned as of the date
of termination and all unexercised Options under the Option Agreement will
terminate as of the date of termination.

        (b)   Without Cause. In the event that the Employee is terminated
without just cause, Employee is entitled to receive two (2) years Base Salary
payable over twenty four (24) equal monthly installments, and all of Employees
un-vested options will vest immediately, and Employee shall have the right to
exercise all vested options pursuant to the Option Agreement. Employee also is
entitled to all salary or bonuses earned as of the date of termination.

        (c)   Resignation. In the event that Employee terminates his employment,
Employee will not receive any salary or bonuses not earned as of the date of
resignation. All Options under the Option Agreement that have not vested as of
the date of Employee's resignation will terminate.

        11.   SEVERABILITY. The provisions of this Agreement are severable. The
invalidity of any provision shall not affect the validity of any other
provision. A Court or other tribunal is required upon a finding of invalidity of
any provision of Section 7 to enforce the remainder of the invalid Sections or
interpret the language to fully comply and satisfy the parties' interest.

        12.   WAIVER. No waiver of any of the provisions of this Agreement shall
be deemed or constitute, a waiver of any other provision, whether or not
similar, nor shall said waiver constitute a continuing waiver. No waiver shall
be binding unless executed in writing by the party making the waiver.

        13.   NOTICES. All notices required or permitted to be given hereunder
shall be in writing and shall be deemed effective when personally delivered or,
if mailed, when deposited in the U.S. Mail, postage prepaid, registered or
certified, return receipt requested. Unless changed by written notice given to a
party by the other, such notices shall be given to the Employer at the following
address:

VitaCube Systems Holdings, Inc.
480 South Holly Street, Suite 5
Denver, Colorado 80246
Attention: Board of Directors

And such notices shall be given to Employee at the following address:

Sanford D. Greenberg
[withheld]

        14.   ASSIGNABILITY. The duties and obligations of Employee under this
Agreement are personal unto him and may not be assigned or otherwise
transferred, in whole or in part, by Employee, but rights of Employee under this
Agreement shall inure to the benefit of Employee. Employer may assign this
Agreement, or any benefit, duty or obligation thereof hereunder.

        15.   APPLICABLE LAW. The terms and conditions of this Agreement shall
be construed under, governed by and enforced in accordance with the laws of the
State of Colorado.

        16.   ENTIRE AGREEMENT; AMENDMENT. This Agreement constitutes the entire
Agreement between the parties and supersedes any and all prior agreements,
either oral or written, between the parties hereto with respect thereto. Any
modifications to this Agreement must be made in writing and signed by both
parties.

        17.   ARBITRATION. Any dispute relating to this Agreement, or to the
Breach of this Agreement, except such as may concern Sections 7, 8, and 9,
arising between the Employer and Employee, shall be settled by arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association ("AAA"), which arbitration may be initiated by any party hereto by
written notice to the other of such party's desire to arbitrate the dispute. The
arbitration proceedings shall take place in Denver, Colorado, and shall be
administered by AAA. Colorado's Uniform Arbitration Act of 1975, C.R.S.
§13-22-201 et seq. as amended, shall govern any arbitration under this
Agreement. Employer's right to equitable relief set forth in Sections 7, 8, and
9 may be brought and enforced in any court of competent jurisdiction. Employee
agrees and consents to the District Court of the City and County of Denver,
State of Colorado, having jurisdiction over any such dispute.

        IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the day and year written above.


 
 
EMPLOYER:
 
 
VITACUBE SYSTEMS HOLDINGS, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Authorized officer
 
 
Date:
 
         

--------------------------------------------------------------------------------


 
 
EMPLOYEE:
 
 


--------------------------------------------------------------------------------

Sanford D. Greenberg
 
 
Date:
 
         

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT BETWEEN VITACUBE SYSTEMS HOLDINGS, INC. AND SANFORD D.
GREENBERG
